PER CURIAM.
Appellant raises two issues on appeal. We find merit in only one. We order the attorney’s fees and costs provision stricken since they were imposed without prior notice and an opportunity to be heard. Mays v. State, 519 So.2d 618 (Fla.1988); Jenkins v. State, 444 So.2d 947 (Fla.1984). As we have recently stated, we see no need to certify the issue because of recent federal decisions interpreting a similar federal statute. Lundy v. State, 559 So.2d 1308 (Fla. 2d DCA 1990).
We, therefore, affirm the appellant’s convictions and sentences but vacate the order imposing costs. On remand, the trial court may reimpose costs if the proper notice and opportunity to be heard are given the appellant. The appellant has thirty days thereafter to file any appeal of the imposition of costs.
DANAHY, A.C.J., and CAMPBELL and ALTENBERND, JJ., concur.